DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 7/30/2020 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.
	

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 8-9, 16 and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wironen et al. (US Patent 7,153,518) and Sun (US 20090306790).
Wironen et al. (US Patent 7,153, 518) (hereinafter Wironen et al.) disclose a biomaterial composition comprising a combination of processed tissue and a carrier where the tissue used may be  xenogeneic and derived from  heart valve (aortic), pericardia muscle, and veins and arteries (col. 1, lines 45-60). Wironen et al. disclose filling various lumens and voids within the body of a patient and the term void is intended to encompass hallow spaces created by congenital abnormalities, disease, aging, injury and/or surgery, such as extraction of tumors and other growth masses (col. 2, lines 8-14). Wironen et al. disclose the invention relates to the administration of a biomaterial to fill in whole, or in part, any void spaces formed as the result of surgical, chemical or biological removal of unnecessary or undesirable growths, fluids, cells, or tissues. The biomaterial can be locally administered at the site of the void, augmenting the remaining and surrounding tissue to aid in the healing process and to minimize infection. This augmentation is especially useful for void sites created after tumor excision, such as after breast cancer surgery, surgery for removal of tumorous connective tissue, bone tissues or cartilage tissue, and the like (col. 4, lines 29-38). Wironen et al. disclose the biomaterials can be used in accord with conventional cosmetic techniques for enhancing, augmenting or otherwise altering the structure of the face and other areas of the body. For example, they may be injected directly into the lips to provide fuller appearance (col. 4, lines 50-58). The biomaterials may be injected 
Wironen et al. disclose that adding such compounds would assist in alleviating pain subsequent to surgery and help keep inflammation down (col. 8, lines 9-10). Wironen et al. is silent to the tissue being cross-linked prior to implantation and discloses the biomaterial may polymerize or cross-link in situ (i.e., not prior to implantation) (col. 4, lines 59-62). Furthermore, the Examples do not teach they are cross-linked prior to implantation.. Wironen et al. disclose the compositions can be used in association with autograft, allograft, and xenograft tissue implants (col. 5, lines 55-56).Wironen et al. disclose using the tissue for filling voids and the invention can be used to treat crevices within a tissue or structure and to prevent the leakage of blood or fluids (i.e., providing coagulation) (col 2, lines 8-25). The tissue matrix is provided to initiate regeneration (i.e., repair) (col. 5, lines 15-18). Although the example is in regards to skin regeneration it would have been obvious to one of ordinary skill in the art to apply the biomaterial to achieve regeneration and regrowth of the desired tissue. 
	Wironen et al. does not specifically disclose that the tissue matrix has some elastin but not all removed or that the tissue matrix has been subjected to at least one round of freezing and thawing followed by removal of at least some elastin.
	Sun (US 20090306790) (hereinafter Sun) discloses that after freezing and thawing of the acellular tissue matrix (ATM), the ATM can then be subjected to elastase treatment (paras 0046 and 0050). Sun discloses that the elastase concentration is arterial tissue, venous tissue, neural connective tissue, urinary bladder tissue, ureter tissue, and/or intestinal tissue (para 0006). Sun discloses in some embodiments, the ATM may be made from human tissue, non-human mammalian tissue or porcine tissue (para 0006). Sun discloses FIGS. 4A and 4B reveals that the elastin network appears to have been at least partially disrupted (para 0116). With regards to the limitation  that some, but not all elastin is removed, since Sun discloses overlapping amounts of elastase and elastase exposure for a time period that also overlaps, and further discloses that the elastin is “partially disrupted”, it is reasonable to conclude that some but not all of the elastin would be removed. The tissue is not cross-linked (0016 and 0048 and claim 37). Sun discloses that the tissue is decellularized (para 0049). The processing solution generally contains an appropriate buffer, salt, an antibiotic, one or more detergents, one or more agents to prevent cross-linking, one or more protease inhibitors, and/or one or more enzymes. Sun discloses that treatment of the tissue should be with a processing solution containing active agents at a concentration and for a time period such that the structural integrity of the matrix is maintained (para 0048). Active substances may be impregnated into the ATM  (para 0086).  Sun discloses  the process of de-cellularization: to remove cellular components, involves rinsing the tissue (in this case dermis) for 5 to 60 minutes with a de-
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have the arterial tissue matrix of Wironen et al be  subjected to at least one round of freezing and thawing followed by removal of at least some elastin but not all removed as disclosed by Sun. One would have been motivated to do so to provide an implant with reduced stretchiness without compromising the structure or functional integrity and reduce variation in stretchiness from tissue sample to tissue sample thereby providing uniformity of tissue sample stretchiness. The exposure time 
	With regards to the limitation that “treatment with elastase causes the arterial tissue matrix to swell and soften”, Sun discloses treating the same tissue (e.g. arterial tissue) with elastase in amounts that overlap with the concentrations claimed, and further disclose treated with elastase for the same time frame as claimed (5 to 14 hours). Therefore, it is reasonable to conclude the properties recited (e.g., soften and swell) would be necessary present since the elastin is treated with the same amount of elastase for the same amount of time as claimed.  

5.	Claims 8 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wironen et al. (US Patent 7,153,518) and Sun (US 20090306790) as applied to claims 8-9, 16 and 18-22  above, and further in view of Niklason et al. (US 2011/0020271). 
Wironen in view of Sun has been discussed supra and disclose arterial tissue and heart valve tissue can be derived from pig (i.e., porcine) and  disclose that the arterial tissue matrix is decellularized with a non-denaturing detergent solution as discussed supra but does not specifically disclose the arterial tissue is aortic tissue. 
Niklason et al. (US 2011/0020271) (hereinafter Niklason et al.) disclose aorta is advantageous for isolation of elastin since aorta is composed of approximately 30 % prima facie obvious to one of ordinary skill in the art before the invention was made to have the modified tissue taught by Wironen in view Sun be aorta-derived. One would have been motivated to do so in view of Niklason et al. teaching that is advantageous for isolation of elastin. 

6.	Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wironen et al. (US Patent 7,153, 518) and Sun (US 20090306790) as applied to claims 8-9, 16 and 18-22  above, and further in view of Barry et al. (US 20080241072).
Wironen in view of Sun has been discussed supra and do not disclose the tissue filler swells to fill a space in the face or neck.
	Barry et al. (US 20080241072) (hereinafter Barry et al.) disclose matrices for void filling where the properties may be adjusted based on the plasticizer contained in the void filler composition (abstract). Barry et al. disclose occlusive devices are usually swellable and some plasticizes confer this property on the inventive composition. This is mainly due to the large plasticizer molecule being trapped in the composition and is unable to diffuse rapidly from the matrix (para 0077). The net result is water uptake and swelling of the material to balance osmotic forces (para 0077). A composition which swells on contact with fluid ensures a tight fit between the composition and a canal or space applied (para 0078). Barry et al. disclose vascular occlusion can be used to limit or block blood flow in a blood vessel during a surgical technique or during the treatment of a pathophysiology (para 0081). Examples of such pathophysiologies could be the limiting the blood flow to a tumor or an aneurysm. The ability to deliver therapeutics prima facie obvious to one of ordinary skill in the art before the invention was made to use a plasticizer and have the modified tissue matrix of WIronen swell to fill a space in the face or neck. One would have been motivated to do so in view of Barry et al. which discloses alteration of the plasticizer can allow for control of swelling and the swelling would be to ensure a good fit between the composition and vessel. 

DOUBLE PATENTING
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of treating a tissue comprising aorta-derived tissue matrix that are exposed to elastase at the same concentration for the same time period. The difference being that the ‘067 patent recites methods of treating a tissue after the removal of bulk soft tissue whereas the instant claims are drawn to treating a tissue of the face or neck however, it would have been prima facie obvious to treat tissue of the face or neck with the arterial tissue as disclosed by Wironen. Wironen et al. (US Patent 7,153, 518) (hereinafter Wironen et al.) disclose a biomaterial composition comprising a combination of processed tissue and a carrier where the tissue used may be  xenogeneic and derived from  heart valve (aortic), pericardia muscle, and veins and arteries (col. 1, lines 45-60). Wironen et al. disclose filling various lumens and voids within the body of a patient and the term void is intended to encompass hallow spaces created by congenital abnormalities, disease, aging, injury and/or surgery, such as extraction of tumors and other growth masses (col. 2, lines 8-14). Wironen et al. disclose the invention relates to the administration of a biomaterial to fill in whole, or in part, any void spaces formed as the result of surgical, chemical or biological removal of unnecessary or undesirable growths, fluids, cells, or tissues. The biomaterial can be locally administered at the site of the void, augmenting the remaining and surrounding tissue to aid in the healing process and to minimize infection. This augmentation is especially useful for void sites created after tumor excision, such as after breast cancer surgery, surgery for removal of tumorous 
Wironen et al. disclose that adding such compounds would assist in alleviating pain subsequent to surgery and help keep inflammation down (col. 8, lines 9-10). Wironen et al. is silent to the tissue being cross-linked prior to implantation and discloses the biomaterial may polymerize or cross-link in situ (i.e., not prior to implantation) (col. 4, lines 59-62). Furthermore, the Examples do not teach they are cross-linked prior to implantation. Wironen et al. disclose the compositions can be used in association with autograft, allograft, and xenograft tissue implants (col. 5, lines 55-56).Wironen et al. disclose using the tissue for filling voids and the invention can be used to treat crevices within a tissue or structure and to prevent the leakage of blood or fluids (i.e., providing coagulation) (col 2, lines 8-25). The tissue matrix is provided to initiate regeneration (i.e., repair) (col. 5, lines 15-18). Although the example is in regards to skin regeneration it would have been obvious to one of ordinary skill in the art to apply the biomaterial to achieve regeneration and regrowth of the desired tissue. Thus, augmenting tissue for 


RESPONSE TO ARGUMENTS
8.	Applicants argue that increased malleability enables the arterial tissue matrix to be molded into desired forms or structures and is an indicator that the arterial tissue matrix possesses a greater flexibility than native arterial tissue and that Sun relates to producing modified ATMs without substantially compromising the associated structural or functional integrity of the tissue. The tissue treated with elastase in Sun possesses a reduced ability to extend under a 5 newton load.
 	In response, the Examiner respectfully submits that the instant specification discloses that elastase treated arterial tissue swells and becomes more malleable than untreated arterial tissue (para 0028). Thus, it is the elastase treatment that lends to the malleability of the arterial tissue and Sun et al. discloses treating elastase tissue with a slight overlapping concentration of elastase for overlapping time period thus cannot have mutually exclusive properties, however the Examiner concedes that Sun does not disclose increased malleability after the elastase treatment or the arterial tissue can be “molded” which is done so with treatment with elastase at a concentration of .021 and 5.35 units per ml for 5 to 96 hours. It is recognized that it is the elastase treatment that lends to the malleability and property as claimed and disclosed in the specification (para 0028). The increased malleability enables arterial matrix to be molded and that Sun relates to producing mATMs having reduced stretchiness relative to their corresponding 
	Applicants did not present arguments regarding the double patenting nor file a terminal disclaimer.

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668. The examiner can normally be reached on 9:00 am- 6:00 pm; M-F (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number 
Status information for unpublished applications is available through Private
PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272 1000.
/Danah Al-Awadi/
Primary Examiner, Art Unit 1615